Case 8:19-cv-03190-VMC-AEP Document 51 Filed 12/08/20 Page 1 of 14 PageID 430




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   RICHARD MORROW,
         Plaintiff,
   v.                                 Case No. 8:19-cv-3190-T-33AEP
   BRENNTAG MID-SOUTH, INC.,
         Defendant.


   ______________________________/
                                   ORDER
         Before this Court is Defendant Brenntag Mid-South Inc.’s

   Motion to Exclude the Testimony of Plaintiff Richard Morrow’s

   Proposed Expert Jeffrey S. Walker, M.D. (Doc. # 40), filed on

   September 15, 2020. Morrow responded in opposition on October

   5, 2020. (Doc. # 45). For the reasons below, the Motion is

   granted.

   I.    Background

         Morrow initiated this action in state court on November

   27, 2019, alleging that on February 16, 2018, he was involved

   in an automobile accident with a vehicle owned by Brenntag.

   (Doc. # 1-1 at ¶ 6). Brenntag removed the action to federal

   court on December 30, 2019. (Doc. # 1).

         Morrow claims that as a result of the accident, he

   sustained injuries to his jaw, left arm, mid-back, and head.



                                     1
Case 8:19-cv-03190-VMC-AEP Document 51 Filed 12/08/20 Page 2 of 14 PageID 431




   (Doc. # 40-9 at 3). Morrow describes his pain as “chronic,

   constant headaches; sharp stabbing neck pain; [and] severe

   jaw pain (clicking crunching sound in the jaw joint, slipping

   of the jaw out of position).” (Id.).

         Approximately eight months after the accident, Morrow

   sought treatment for his neck pain from Dr. Walker. (Doc. #

   40-2 at 4). Dr. Walker assessed Morrow and found disc bulges,

   foraminal narrowing, and disc herniation. (Doc. # 40-11 at

   30-31). Dr. Walker performed several treatments, including

   steroid injections and nerve block injections in February of

   2019. (Id. at 23, 27). When Morrow continued to report pain,

   Dr. Walker performed a full disc replacement surgery in

   Morrow’s neck in October 2019. (Id. at 1-3).

         Morrow seeks to have Dr. Walker testify as                 both a

   “factual witness who has treated [Morrow] and can discuss in

   detail the treatment regimen,” and as an expert witness who

   can opine on the causation of Morrow’s injuries. (Doc. # 45

   at 1-2). Specifically, Dr. Walker has opined (1) that Morrow’s

   injuries “required initially conservative treatment and later

   surgery,”    and   (2)   that   the       “injuries   necessitating   the

   treatment are directly attributable to the February 16, 2018

   accident.” (Id.).




                                         2
Case 8:19-cv-03190-VMC-AEP Document 51 Filed 12/08/20 Page 3 of 14 PageID 432




         Brenntag    now    moves    to   exclude      Dr.   Walker’s   expert

   opinion on medical causation. (Doc. # 40). Brenntag argues

   that Dr. Walker failed to examine Morrow’s prior medical

   history when formulating his opinion, therefore his opinion

   “is not based on any semblance of a sufficient factual basis

   and   is   not   the    product   of       the   application   of   reliable

   principles and methods.” (Id. at 2). Morrow has responded

   (Doc. # 45), and the Motion is ripe for review.

   II.   Discussion

         Federal Rule of Evidence 702 states:

         A witness who is qualified as an expert by
         knowledge,   skill,    experience,   training,    or
         education may testify in the form of an opinion or
         otherwise   if:   (a)   the  expert’s    scientific,
         technical, or other specialized knowledge will help
         the trier of fact to understand the evidence or to
         determine a fact in issue; (b) the testimony is
         based on sufficient facts or data; (c) the
         testimony is the product of reliable principles and
         methods; and (d) the expert has reliably applied
         the principles and methods to the facts of the case.
   Fed. R. Evid. 702.

         Implementing Rule 702, Daubert v. Merrell Dow Pharms.,

   Inc., 509 U.S. 579 (1993), requires district courts to ensure

   that any and all scientific testimony or evidence admitted is

   both relevant and reliable. See Id. at 589–90. The Eleventh

   Circuit has applied this standard to physicians offering

   causation testimony. While


                                          3
Case 8:19-cv-03190-VMC-AEP Document 51 Filed 12/08/20 Page 4 of 14 PageID 433




         [a] treating physician may testify as a lay witness
         regarding his observations and decisions during
         treatment of a patient, once the treating physician
         expresses an opinion unrelated to treatment which
         is “based on scientific, technical, or other
         specialized knowledge,” that witness is offering
         expert testimony for which the court must perform
         its essential gatekeeping function as required by
         Daubert.

   Wilson v. Taser Int’l, Inc., 303 F. App’x 708, 712 (11th Cir.

   2008) (citing United States v. Henderson, 409 F.3d 1293, 1300

   (11th Cir. 2005)).

         District courts must conduct this gatekeeping function

   “to ensure that speculative, unreliable expert testimony does

   not reach the jury under the mantle of reliability that

   accompanies the appellation        ‘expert testimony.’”      Rink v.

   Cheminova, Inc., 400 F.3d 1286, 1291 (11th Cir. 2005).

         The Eleventh Circuit “requires trial courts acting as

   gatekeepers to engage in a ‘rigorous three-part inquiry.’”

   Hendrix v. Evenflo Co., 609 F.3d 1183, 1194 (11th Cir. 2010).

   The district court must assess whether:

         (1) the expert is qualified to testify competently
         regarding the matters he intends to address; (2)
         the methodology by which the expert reaches his
         conclusions is sufficiently reliable as determined
         by the sort of inquiry mandated in Daubert; and (3)
         the testimony assists the trier of fact, through
         the application of scientific, technical, or
         specialized expertise, to understand the evidence
         or to determine a fact in issue.




                                     4
Case 8:19-cv-03190-VMC-AEP Document 51 Filed 12/08/20 Page 5 of 14 PageID 434




   Id. The proponent of the expert testimony bears the burden of

   showing,      by   a   preponderance    of   the   evidence,   that      the

   testimony satisfies each of these requirements. Id.

          Brenntag does not challenge Dr. Walker’s qualifications,

   nor does it dispute that Dr. Walker’s testimony would be

   helpful to the trier of fact. Brenntag solely attacks Dr.

   Walker’s reliability, arguing that his testimony lacks an

   adequate factual basis and a reliable method.

          Federal Rule of Evidence 702(b) requires an expert’s

   testimony to be based on “sufficient facts or data.” Fed. R.

   Evid. 702(b). Furthermore, experts relying on experience must

   explain “how that experience is reliably applied to the

   facts.’” United States v. Frazier, 387 F.3d 1244, 1261 (11th

   Cir. 2004) (citations omitted).

          When expert testimony’s factual basis is called into

   question, “the Court’s inquiry focuses not on whether the

   expert   is    correct,    but   whether     the   proponent   of   expert

   testimony has established by a preponderance of the evidence

   that   the    testimony     is   reliable    in    the   context    of   the

   methodologies or techniques applied within the appropriate

   field.” In re Polypropylene Carpet Antitrust Litig., 93 F.

   Supp. 2d 1348, 1352–53 (N.D. Ga. 2000). However, “nothing in

   either Daubert or the Federal Rules of Evidence requires a


                                       5
Case 8:19-cv-03190-VMC-AEP Document 51 Filed 12/08/20 Page 6 of 14 PageID 435




   district court to admit opinion evidence that is connected to

   existing data only by the ipse dixit of the expert. A court

   may conclude that there is simply too great an analytical gap

   between the data and the opinion proffered.” Gen. Elec. Co.

   v. Joiner, 522 U.S. 136, 146 (1997).

         Brenntag argues that Dr. Walker’s opinion on causation

   lacks an adequate factual basis because Dr. Walker never

   reviewed any of Morrow’s prior medical history or treatment

   records. (Doc. # 40 at 1). Instead, Dr. Walker primarily

   relied on allegedly inaccurate statements from Morrow and

   Morrow’s counsel to formulate his conclusions. (Id. at 10).

         Morrow responds that Dr. Walker is a well-credentialed

   expert who has spent the last ten years treating post-

   traumatic spine injuries. (Doc. # 45 at 2). Dr. Walker based

   his opinion on “a variety of sources of information,” namely

   (1) his extensive experience; (2) a physical examination of

   Morrow after the December 2018 accident; (3) a review of MRIs

   from 2015; and (4) a review of MRIs from 2019, taken after

   the 2018 accident. (Id. at 1-2, 4). According to Morrow, this

   was “clearly sufficient data” to form an opinion, therefore

   Brenntag’s arguments are more fitting for cross-examination.

   (Id. at 4-5).




                                     6
Case 8:19-cv-03190-VMC-AEP Document 51 Filed 12/08/20 Page 7 of 14 PageID 436




         The Court agrees with Brenntag that Morrow has not shown

   by a preponderance of the evidence that Dr. Walker’s testimony

   on causation is reliable. Dr. Walker testified that he did

   not review any of Morrow’s prior medical records when forming

   his initial opinion on the origin of Morrow’s injuries. (Doc.

   # 40-5 at 7, 12-13, 17). Rather, Dr. Walker based his initial

   opinion on Morrow’s representation that he “had no previous

   accidents, problems, or treatments to his neck.” (Doc. # 40-

   11 at 30). When asked if he relied on any other source of

   information to verify this statement, Dr. Walker responded

   that he took Morrow at his word, stating: “I don’t verify

   anything. I’m not a lie detector. I just believe what people

   tell me.” (Doc. # 40-5 at 8).

         However,   the    record   reflects    that     Morrow   had    been

   involved in a car accident in December 2014. (Doc. # 40-2 at

   2-3). That accident resulted in neck pain, for which Morrow

   sought   treatment     from   orthopedic    surgeon    Paul    Zak,   M.D.

   (Id.). In late 2015, Dr. Zak recommended a “total disc

   replacement” surgery — the same surgery ultimately performed

   by Dr. Walker. (Doc. # 40-10 at 6, 8). Dr. Walker formed his

   initial opinion on causation without any knowledge of this

   accident, or Dr. Zak’s recommendations for treatment, despite

   admitting that the existence of prior neck pain could have


                                      7
Case 8:19-cv-03190-VMC-AEP Document 51 Filed 12/08/20 Page 8 of 14 PageID 437




   changed his opinion about the causation of the injury. (Doc.

   # 40-5 at 12, 17-18).

         Sometime after Dr. Walker formed this initial opinion,

   Morrow’s counsel contacted Dr. Walker and informed him of the

   prior accident. (Doc. # 40-11 at 7). However, Dr. Walker still

   did not request or review Morrow’s treatment records from Dr.

   Zak, or even discuss the accident with Morrow. (Doc. # 40-5

   at 16-19). Dr. Walker examined one MRI report from 2015, taken

   after the 2014 accident, and concluded that the 2014 accident

   had “no material impact on [his] opinions regarding the

   causation of the C4-5 disc herniation . . . or the need for

   surgery.” (Doc. # 40-11 at 6). In his report, Dr. Walker

   reaffirmed that in his opinion, Morrow’s disc herniation was

   “causally related” to the 2018 accident. (Id. at 5).

         Dr. Walker testified that the main basis for this second,

   corroboratory opinion was        a       representation from Morrow’s

   counsel that Dr. Zak “never recommended any conservative

   treatment,” and that Morrow “had actually improved and was

   pain free for years predating his February 16, 2018 motor

   vehicle accident.” (Id. at 7; Doc. # 40-5 at 12-14, 17).

         However, Dr. Zak’s records indicate he did in fact

   recommend conservative treatment after the 2014 accident.

   (Doc. # 40-10). Furthermore, Morrow actually underwent a year


                                        8
Case 8:19-cv-03190-VMC-AEP Document 51 Filed 12/08/20 Page 9 of 14 PageID 438




   of conservative treatment with Lorraine Thorpe, D.C. (Doc. #

   40-6). Dr. Thorpe testified that she treated Morrow forty-

   three times throughout 2015, and at the end of the year gave

   him a “poor” prognosis. (Id. at 2). Dr. Walker formed his

   second opinion on causation without knowledge of this past

   treatment, and without reviewing any of Dr. Thorpe’s or Dr.

   Zak’s prior treatment records. (Doc. # 40-5 at 16-17).

          Other courts have held that the reliance of doctors on

   “inadequate      and    unreliable       histories     renders    the   entire

   diagnosis and accompanying testimony inadmissible.” In re

   Silica Prod. Liab. Litig., 398 F. Supp. 2d 563, 638 (S.D.

   Tex. 2005) (citing Curtis v. M & S Petroleum, Inc., 174 F.3d

   661,   670–71    (5th    Cir.     1999)).     Furthermore,    the    Eleventh

   Circuit    has    held    that        “[r]elevant    expert   testimony     is

   admissible only if an expert knows of facts which enable him

   to express a reasonably accurate conclusion. Opinions derived

   from   erroneous       data     are    appropriately    excluded.”      United

   States v. City of Miami, Fla., 115 F.3d 870, 873 (11th Cir.

   1997) (internal citations omitted).

          Here, Dr. Walker formed an opinion on medical causation

   without    reviewing      any    of    the   prior   treatment    providers’

   records;    indeed       he     was    unaware   Morrow    even     underwent

   conservative treatment with Dr. Thorpe. (Doc. # 40-5 at 16).


                                            9
Case 8:19-cv-03190-VMC-AEP Document 51 Filed 12/08/20 Page 10 of 14 PageID 439




    Therefore, the Court agrees with Brenntag that Dr. Walker’s

    “superficial analysis” of Morrow’s injuries is insufficient

    to satisfy Daubert. See North v. Ford Motor Co., 505 F. Supp.

    2d 1113, 1119 (D. Utah 2007) (excluding testimony where the

    expert relied on an incomplete medical history and did not

    include     pre-existing        conditions,       including      a   second      car

    accident     involving      a    plaintiff).        Dr.    Walker      lacked      a

    sufficient factual basis to form a reliable opinion on the

    causation     of     Morrow’s       injuries,       therefore        his    expert

    testimony on causation is excluded. See Carmody v. State Farm

    Mut. Auto. Ins. Co., No. 6:14-cv-830-Orl-37, 2015 WL 5542534,

    at   *3    (M.D.    Fla.    Sept.    18,    2015)     (excluding       physician

    testimony     on    causation       where    doctor       only   examined        the

    plaintiff once, did not review the plaintiff’s prior medical

    reports or history, did not communicate with the plaintiff’s

    prior     doctors   before      forming     causation      opinion,        and   was

    unaware     about   prior    injuries       the    plaintiff     sustained        in

    accidents); In re Paoli R.R. Yard PCB Litig., 35 F.3d 717,

    756 (3d Cir. 1994) (upholding exclusion of expert testimony

    on causation where the physician took a limited medical

    history of each plaintiff, but “did not even look at medical

    records of the plaintiffs much less examine them,” and failed

    to consider alternative causes).


                                           10
Case 8:19-cv-03190-VMC-AEP Document 51 Filed 12/08/20 Page 11 of 14 PageID 440




          Even if the Court agreed with Morrow that Dr. Walker’s

    factual basis was adequate, Dr. Walker does not establish

    that he used a reliable method to examine the cited data.

    Beside the representation from counsel that Morrow had been

    pain-free for several years before the 2018 accident, Dr.

    Walker only cites one factual basis for his opinion that

    Morrow’s injuries were directly attributable to the 2018

    accident, rather than the 2014 accident. Dr. Walker explains

    that a small rupture, or extrusion, in Morrow’s C4-5 herniated

    disc appeared on the third MRI scan taken in July 2019, but

    was not present on the 2015 MRI scan. (Doc. # 40-11 at 5-6;

    Doc. # 40-5 at 13). Therefore, Dr. Walker concludes, the

    rupture (and in turn Morrow’s injuries) must be attributable

    to the 2018 accident, rather than the 2014 accident.

          The Court is not convinced this is a reliable method of

    determining causation. During deposition, Dr. Walker states

    the extrusion was not clearly visible on an MRI scan taken

    only a few months earlier in May 2019. (Doc. # 40-5 at 13).

    Dr. Walker explains “previous scans [including the May 2019

    scans] were really not very good, and that’s why we kept

    repeating them until we could get a good one.” (Id.). The

    July 2019 MRI was of a much higher quality than the scans




                                     11
Case 8:19-cv-03190-VMC-AEP Document 51 Filed 12/08/20 Page 12 of 14 PageID 441




    taken in May 2019, which is why the rupture appeared so

    clearly. (Id.).

          The Eleventh Circuit has held that a medical expert “need

    not rule out every possible alternative in order to form an

    opinion on causation,” but

          expert opinion testimony is properly excluded as
          unreliable if the doctor “engaged in very few
          standard diagnostic techniques by which doctors
          normally rule out alternative causes and the doctor
          offered no good explanation as to why his or her
          conclusion remained reliable” or if “the defendants
          pointed to some likely cause of the plaintiff’s
          illness other than the defendants’ action and [the
          doctor] offered no reasonable explanation as to why
          he or she still believed that the defendants’
          actions were a substantial factor in bringing about
          that illness.”

    Wilson, 303 F. App’x at 714 (citing Wheat v. Sofamor, S.N.C.,

    46 F. Supp. 2d 1351, 1358 (N.D. Ga. 1999)). Here, Dr. Walker’s

    testimony on causation does not sufficiently address the

    possibility that Morrow’s injuries were caused by the 2014

    accident. Dr. Walker forms his conclusion without addressing

    the possibility that the small rupture missed in the May 2019

    scan may have also been present, but missed, in the 2015 MRI

    scans. (Doc. # 40-11 at 5-6). Nor does he acknowledge the

    possibility that the “C4-5 broad-based disk protrusion-type

    herniation” he observed in the 2015 MRI could have contributed

    to the extrusion seen in the July 2019 MRI. (Doc. # 40-5 at



                                     12
Case 8:19-cv-03190-VMC-AEP Document 51 Filed 12/08/20 Page 13 of 14 PageID 442




    15-16). Instead, Dr. Walker asserts that he saw the rupture

    for    the    first   time   in   the    July   2019   MRI,    therefore   he

    considered it “a permanent injury directly related to the

    February 16th, 2018, motor vehicle accident.” (Id. at 13;

    Doc. # 40-11 at 6).

           Daubert does not require the Court to accept an expert’s

    speculation without a showing of a reliable method. Gen. Elec.

    Co., 522 U.S. at 146. There is “simply too great an analytical

    gap” between Dr. Walker’s source material and his conclusion

    that    the    2018   accident    was    the    sole   cause   of   Morrow’s

    injuries, despite a similar accident in 2014 causing almost

    identical injuries. Id.; see also Wilson, 303 F. App’x at 714

    (excluding expert testimony in part because an expert failed

    to rule out alternative mechanisms of injury); Myers v.

    Illinois Cent. R. Co., 629 F.3d 639, 645 (7th Cir. 2010)

    (upholding exclusion of causation testimony where the expert

    was unaware of a prior back injury and did not “rule in” or

    “rule out” any potential causes of injury, but “simply treated

    [the plaintiff] and assumed his injuries stemmed from his

    work”).

           Notwithstanding this exclusion, Dr. Walker may testify

    as a lay witness on his treatment of Morrow. See United States

    v. Henderson, 409 F.3d 1293, 1300 (11th Cir. 2005)                         (“A


                                            13
Case 8:19-cv-03190-VMC-AEP Document 51 Filed 12/08/20 Page 14 of 14 PageID 443




    treating physician is not considered an expert witness if he

    or    she   testifies   about   observations   based   on   personal

    knowledge, including the treatment of the party.” (citing

    Davoll v. Webb, 194 F.3d 1116, 1138 (10th Cir. 1999)).

           Accordingly, it is

           ORDERED, ADJUDGED, and DECREED:

    (1)    Defendant Brenntag Mid-South Inc.’s Motion to Exclude

           the Testimony of Plaintiff Richard Morrow’s Proposed

           Expert Jeffrey S. Walker, M.D. (Doc. # 40) is GRANTED.

    (2)    Dr. Walker may not opine as an expert on the causation

           of Morrow’s injuries.

    (3)    Dr. Walker may provide lay testimony on the treatment he

           provided Morrow.

           DONE and ORDERED in Chambers, in Tampa, Florida, this

    8th day of December, 2020.




                                      14
